DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 07/21/2021.
Allowable Subject Matter
Claims 1-2, 4-6, 9-14, 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed hand tool remote control comprising a handle region, an actuating button, an attachment part which is configured to be removable attached to the handle region, the attachment part including first and second collar parts pivotable connected together and configured to surround the handle region, wherein at least one of the collar parts forming a housing section wherein the actuating button is displaced into an actuating position by engagement with the housing section when the collar parts surround the handle region, and a handling extension coupled to the attachment part. The prior art does not specifically teach a housing part formed of first and second collar pivotably connected for holding down an actuating button while having attachments for a handling extension as claimed in combination with the other structure components. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731